FORM 8K MEDIA CONTACT: Kasey Holman Media Relations – Silicon Image, Inc. Phone: 408-616-4192 kasey.holman@siliconimage.com INVESTOR CONTACT: Mike Bishop Investor Relations – The Blueshirt Group Phone: 415-217-4968 mike@blueshirtgroup.com SILICON IMAGE REPORTS FIRST QUARTER 2 SUNNYVALE, Calif., April 27, 2010 – Silicon Image, Inc. (NASDAQ: SIMG), a leader in semiconductors and intellectual property for the secure distribution, presentation and storage of high-definition content, today reported financial results for its first quarter ended March 31, 2010. Revenue for the first quarter of 2010 was $34.3 million, compared to $35.6 million for the fourth quarter of 2009 and $40.5 million for the first quarter of GAAP net loss for the first quarter of 2010 was $7.2 million, or $0.10 per diluted share, compared to a net loss of $66.9 million, or $0.89 per diluted share, for the fourth quarter of 2009 and net loss of $33.3 million, or $0.45 per diluted share, for the first quarter of 2009.GAAP net loss for the fourth quarter of 2009 includes a $28.3 million intangible asset impairment charge, a $14.7 million restructuring charge, and a tax provision of $16.9 million.GAAP net loss for the first quarter of 2009 includes a goodwill impairment charge of $19.2 million. Non-GAAP net loss for the first quarter of 2010 was $3.6 million, or $0.05 per diluted share, compared to a non-GAAP net loss of $5.0 million, or $0.07 per diluted share, for the fourth quarter of 2009 and non-GAAP net loss of $3.6 million, or $0.05 per diluted share, for the first quarter of 2009.Non-GAAP net loss for these periods exclude stock-based compensation expense, amortization of intangible assets, impairment of goodwill and intangible assets, restructuring charges and net tax adjustments. A reconciliation of GAAP and non-GAAP items is provided in a table following the Condensed Consolidated Statements of Operations. "Increases in our consumer electronics business drove revenue higher than we anticipated,” said Camillo Martino, chief executive officer of Silicon Image, Inc.“We have experienced an increase in customer activity and its favorable impact to our IP license revenue. We also saw continued demand for our InstaPort™-enabled HDMI® port processors. We are excited about emerging opportunities in the mobile market in conjunction with the recent announcement of the MHL™ Consortium.” 1060 E. Arques Avenue, Sunnyvale, CA 94085 408.616.4000 www.siliconimage.com 1 The following are Silicon Image’s financial performance estimates for the second quarter of 2010: Revenue: $37 million - $39 million Gross margin: 54% - 55% GAAP operating expenses: $25 million - $26 million Non-GAAP operating expenses: approximately $23 million Interest income: approximately $0.6 million Diluted shares outstanding: approximately 76.5 million Non-GAAP tax rate:approximately 2% of revenue Cash and investment balance of approximately $153 million at the end of the quarter Use of Non-GAAP Financial Information Silicon Image presents and discusses gross margin, operating expenses, net income (loss) and basic and diluted net income (loss) per share in accordance with Generally Accepted Accounting Principles (GAAP) and on a non-GAAP basis for informational purposes only. Silicon Image believes that non-GAAP reporting, giving effect to the adjustments shown in the attached reconciliation, provides meaningful information and therefore uses non-GAAP reporting to supplement its GAAP reporting and internally in evaluating operations, managing and monitoring performance, and determining bonus compensation. Further, Silicon Image uses non-GAAP information as certain non-cash charges such as amortization of intangibles, stock based compensation and goodwill impairment do not reflect the cash operating results of the business. Silicon Image has chosen to provide this supplemental information to investors, analysts and other interested parties to enable them to perform additional analyses of its operating results and to illustrate the results of operations giving effect to such non-GAAP adjustments.
